Case 1:19-cv-00065-RAL Document 27 Filed 10/09/20 Page 1 of 3
          Case 1:19-cv-00065-RAL Document 27 Filed 10/09/20 Page 2 of 3



        Looking to Wilkes' original Complaint, he named one defendant-Crawford County Jail­

while including averments that various unnamed individuals were involved in the injuries he says he

experienced. ECF No. 9. Although some of individuals are the same as those identified in the

USM-285 forms that Wilkes filed, Wilkes' allegations are entirely conclusory and fail to state a claim,

even when considered in conjunction with the subsequent "amended pleading." General statements

that "they did this" or descriptions of the conduct of unnamed people do not properly state a claim.

See ECF No.20.


        Because Wilkes' proposed amended complaint does not comply with the Federal Rules of

Civil Procedure, the Court again instructs the Plaintiff to file an amended complaint within thirty

(30) days of this Order. Wilkes is reminded that his amended pleading must satisfy Rule 8 of the

Federal Rules of Civil Procedure which provides that "[a] pleading that states a claim for relief must

contain ... a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R.Civ. P. 8(a)(2). To state a claim, a plaintiff must describe in one complete document what

happened to him, must identify by name the individuals or municipal entities or institutions that

were responsible for those actions, and must describe the specific actions that each took, or

failed to take, to cause his injury, loss or damages. If Wilkes does not know the full name of a

particular defendant, he may identify him or her by position along with as much of the person's

name as known to Wilkes or as "John Doe" or "Jane Doe" so long as Wilkes describes his or her

position and conduct with sufficient detail that the defendant can be identified through discovery.

This amended complaint should be without reference to his original complaint or his previous

amended complaint; the new amended complaint must stand on its own. Wilkes must also submit a

USM-285 form for each named defendant so that they may be served; Wilkes does not need to

resubmit this form for those defendants who he has already named on a previous USM-285 form.




                                                   2
Case 1:19-cv-00065-RAL Document 27 Filed 10/09/20 Page 3 of 3
